550 F.2d 1034
John W. CANCLER, Petitioner-Appellant,v.Ross MAGGIO, Acting Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 76-3263.
United States Court of Appeals,Fifth Circuit.
April 14, 1977.

Gregory Pechukas, New Orleans, La.  (Court-appointed), for petitioner-appellant.
William J. Guste, Jr., Atty. Gen. of La., William L. Brockman, Harry F. Connick, Dist. Atty., Geraldine S. Veazey, Brian G. Meissner, Asst. Dist. Attys., New Orleans, La., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEWIN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
We review on appeal the trial court's denial of a petition for habeas corpus brought by a Louisiana prisoner in the respondent's custody.


2
Petitioner was convicted of burglary in a Louisiana state court jury trial, and sentenced as a third offender to eighteen years confinement.  The conviction was affirmed.  State v. Cancler, 252 La. 380, 211 So.2d 298 (1968).


3
On two prior appeals1 we remanded this case to the district court for the production and examination of the state trial transcript to determine whether due process was violated by the state's introduction of evidence regarding an extraneous similar offense, occurring six months earlier, for the limited purpose of showing "intent, system, and knowledge".


4
A review of the entire state record, including the trial transcript, persuades us that even if the evidence of the extraneous offense was improperly admitted, concepts of fundamental fairness were not violated, and that the admission of such evidence was harmless error beyond a reasonable doubt.  Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Hills v. Henderson, 529 F.2d 397 (5th Cir. 1976).


5
The judgment of the district court is AFFIRMED.



1
 As to the first appeal, see Cancler v. Henderson, 460 F.2d 1261 (5th Cir. 1972)
As to the second appeal, No. 73-2191, the case was remanded by an unreported order, January 28, 1974.